Sullivan, J.
(concurring). We agree that the petition should be reinstated and the matter remanded for a dispositional hearing. As Justice Fein’s opinion persuasively demonstrates, the agency has clearly established that for a period of more than one year the mother failed to maintain contact or to plan for the return of her child or for his care. The child is now almost six years old, and since he came into the custody of the agency at the age of two, his mother’s contact with him has been, at best, minimal.
We disagree, however, in two respects with the finding that the agency made insufficient effort to develop a mother-child *367relationship. Initially, it is not at all clear to us that a finding of permanent neglect may be reached if the agency failed to undertake "diligent efforts to encourage and strengthen the parental relationship.” (See Social Services Law, § 384-b, subd 7, par [a].) Matter of Female W. (47 NY2d 861) does not support the proposition that an agency’s failure to attempt to establish a relationship does not preclude a finding of permanent neglect. That case dealt with the issue of abandonment. In such an instance the agency is charged with the negative duty not to interfere with a parent’s efforts to make contact with the child. (Social Services Law, § 384-b, subd 5, par [a].) On the other hand, the statute essentially defines a "permanently neglected child” as one whose parent or custodian has failed for more than one year to maintain contact with the child "notwithstanding the agency’s diligent efforts to encourage and strengthen the parental relationship”, thus indicating an affirmative duty on the agency to make such efforts. But under our view of the case this is an issue we need not reach since we find that the agency was not derelict insofar as its mandate under the statute is concerned.
A family worker was assigned to work with the mother in the community, along with a regular foster care worker. The family worker was to encourage the mother to undergo therapy. From mid-March, 1977 until the petition was filed in late June of 1978, 11 letters were sent to the mother to set up appointments, most of which were utterly ignored. The agency agreéd to semimonthly visitations, but, except for one visit on March 1, the mother failed to exercise that privilege for the entire year of 1977. On March 19, 1977 the agency sent a letter arranging for visitation, but the mother failed to visit and did not call to cancel. A letter sent on March 28 received no response, and one sent April 12 was returned "unclaimed.” In a telephone conversation on April 28 the agency urged the mother to come in for an appointment. She did not show up for a May 10 appointment, begged out of a June 13 home visit because of a fire at her place of residence, and again failed to show up for agency scheduled appointments on June 14 and June 21. A June 22 letter was returned with the stamp "moved”. The mother did not inform the agency of her move until July 11. A July 19 letter was ignored and a September 10 home visit was not kept. The mother did telephone the agency after receiving a September 29 letter. She expressed a desire to have the child home with her, but subsequently *368missed an October 21 visit. She arrived at the agency at 3:00 p.m. for a 9:00 a.m. October 26 appointment, but indicated no plans for the child. A visit with the child was scheduled for November 2 but the mother telephoned that day to break the appointment. She failed to appear for a November 9 visit, which the agency had scheduled, and then sought to confirm by a letter which was returned, stamped "moved and left no forwarding address.” For the next several months there was no contact. Having moved again the mother failed to communicate with the agency or to furnish a new address. Finally, on March 9, 1978, she contacted the agency after it had written to her at an address which it had ascertained through investigation, and a visit with the child took place on April 17, 1978, the first in over a year.
Under these circumstances no reason exists to fault the agency. It had to contend with a mother who steadfastly resisted its efforts to foster a relationship. She repeatedly ignored the letters and telephone calls, failed to show up for scheduled appointments without excuse or notification, moved without informing the agency of her new address and, in the one appointment with the agency which she kept in the year in question, showed up six hours late. The agency undertook demonstrable affirmative steps to maintain contact with the mother and to initiate a relationship between her and the child. Whether more action could have been taken is a question that we need not consider, as long as sufficient attempts were made by the agency to meet its obligation: "It may be that the adoption agency could have tried harder to encourage the natural mother-child relationship in order to satisfy the most searching mind that no more could reasonably be done. However, we must not get lost in an analysis of the niceties of the precise degree of required diligence of effort where the life-style and apparent sociopathology of the mother (joined with her undoubted past neglect) indicate a bleak future indeed for the child.” (Matter of Ray A. M., 48 AD2d 161, 164, affd 37 NY2d 619.) Thus, the agency is entitled to prevail because, despite its diligent efforts to encourage and strengthen the parental relationship, the mother permanently neglected the child.
Bloom, J., concurs with Fein, J. P.; Sandler and Sullivan, JJ., concur in an opinion by Sullivan, J.
Order, Family Court, New York County, entered on January *36911, 1979, reversed, on the law and the facts, without costs and without disbursements, the petition reinstated and the proceeding remanded to the Family Court for further proceedings premised upon a finding of permanent neglect.